Exhibit 10.2

 

EXECUTION VERSION

 

BRAEMAR MASTER PROJECT MANAGEMENT AGREEMENT

 

by and among

 

BRAEMAR TRS CORPORATION,
a Delaware corporation

 

and

 

CHH III TENANT PARENT CORP.,

a Delaware corporation

 

and

 

RC HOTELS (VIRGIN ISLANDS), INC.

a U.S. Virgin Islands corporation

 

and

 

PROJECT MANAGEMENT, LLC
a Maryland limited liability company

 

and

 

BRAEMAR HOSPITALITY LIMITED PARTNERSHIP
a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

BRAEMAR MASTER PROJECT MANAGEMENT AGREEMENT

6

 

 

R E C I T A L S:

6

 

 

A G R E E M E N T S:

6

 

 

ARTICLE I DEFINITION OF TERMS

6

 

 

1.01

Definition of Terms

6

 

 

 

ARTICLE II TERM OF AGREEMENT

10

 

 

 

2.01

Term

10

 

 

 

2.02

Actions to be Taken upon Termination

11

 

 

 

2.03

Early Termination Rights; Liquidated Damages

12

 

 

 

ARTICLE III OMITTED

13

 

 

ARTICLE IV APPOINTMENT OF MANAGER

13

 

 

 

4.01

Appointment

13

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

14

 

 

 

5.01

Lessee Representations

14

 

 

 

5.02

Manager Representations

14

 

 

 

ARTICLE VI OPERATION

15

 

 

 

6.01

Use of Premises

15

 

 

 

6.02

Group Services

15

 

 

 

ARTICLE VII WORKING FUNDS

16

 

 

 

7.01

Working Funds

16

 

 

 

ARTICLE VIII IMPLEMENTATION OF CAPITAL IMPROVEMENT BUDGET

16

 

 

 

8.01

Implementation of Capital Improvement Budget

16

 

 

 

8.02

Project Management

17

 

2

--------------------------------------------------------------------------------


 

ARTICLE IX EMPLOYEES

19

 

 

 

9.01

Employee Hiring

19

 

 

 

a. . Manager will hire, train, promote, supervise, direct the work of and
discharge its own staff and personnel in order to provide project management and
Project Related Services pursuant to this Agreement. Manager shall be the sole
judge of the fitness and qualification of such personnel and is vested with
absolute discretion in the hiring, discharging, supervision, and direction of
such personnel during the course of their employment

19

 

 

 

ARTICLE X OMITTED

20

 

 

ARTICLE XI OMITTED

20

 

 

ARTICLE XII INSURANCE

20

 

 

 

12.01

Insurance

20

 

 

 

12.02

Increase in Limits

21

 

 

 

12.03

Costs and Expenses

21

 

 

 

12.04

Policies and Endorsements

21

 

 

 

12.05

Termination

22

 

 

 

ARTICLE XIII OMITTED

22

 

 

ARTICLE XIV OMITTED

22

 

 

ARTICLE XV ACCOUNTING SYSTEM

22

 

 

 

15.01

Books and Records

22

 

 

 

ARTICLE XVI OMITTED

22

 

 

ARTICLE XVII RELATIONSHIP AND AUTHORITY

22

 

 

ARTICLE XVIII DAMAGE, CONDEMNATION AND FORCE MAJEURE

23

 

 

 

18.01

Damage and Repair

23

 

 

 

18.02

Condemnation

23

 

 

 

18.03

Force Majeure

24

 

 

 

18.04

No Liquidated Damages if Condemnation or Force Majeure

24

 

 

 

ARTICLE XIX DEFAULT AND TERMINATION

24

 

3

--------------------------------------------------------------------------------


 

19.01

Events of Default

24

 

 

 

19.02

Consequence of Default

25

 

 

 

ARTICLE XX WAIVER AND INVALIDITY

25

 

 

 

20.01

Waiver

25

 

 

 

20.02

Partial Invalidity

25

 

 

 

ARTICLE XXI ASSIGNMENT

26

 

 

ARTICLE XXII NOTICES

26

 

 

ARTICLE XXIII SUBORDINATION; NON-DISTURBANCE

27

 

 

 

23.01

Subordination

27

 

 

 

23.02

Non-Disturbance Agreement

28

 

 

 

ARTICLE XXIV OMITTED

28

 

 

ARTICLE XXV INDEMNIFICATION

28

 

 

 

25.01

Manager Indemnity

28

 

 

 

25.02

Lessee Indemnity

28

 

 

 

25.03

Indemnification Procedure

29

 

 

 

25.04

Survival

29

 

 

 

ARTICLE XXVI NEW HOTELS

30

 

 

ARTICLE XXVII GOVERNING; LAW VENUE

30

 

 

ARTICLE XXVIII MISCELLANEOUS

30

 

 

 

28.01

Rights to Make Agreement

30

 

 

 

28.02

Agency

31

 

 

 

28.03

Failure to Perform

31

 

 

 

28.04

Headings

31

 

 

 

28.05

Attorneys’ Fees and Costs

31

 

 

 

28.06

Entire Agreement

31

 

4

--------------------------------------------------------------------------------


 

28.07

Consents

31

 

 

 

28.08

Omitted

31

 

 

 

28.09

Environmental Matters

31

 

 

 

28.10

Equity and Debt Offerings

32

 

 

 

28.11

Estoppel Certificates

32

 

 

 

28.12

Confidentiality

33

 

 

 

28.13

Modification

33

 

 

 

28.14

Counterparts

33

 

 

 

28.15

Relationship of Lessee and the Partnership

33

 

5

--------------------------------------------------------------------------------


 

BRAEMAR MASTER PROJECT MANAGEMENT AGREEMENT

 

THIS BRAEMAR MASTER PROJECT MANAGEMENT AGREEMENT is made and entered into on
this 8th day of August, 2018, by and among BRAEMAR TRS CORPORATION, a Delaware
corporation, CHH III TENANT PARENT CORP., a Delaware corporation, and RC HOTELS
(VIRGIN ISLANDS), INC., a U.S. Virgin Islands corporation (together with any
taxable REIT subsidiaries of the Partnership hereafter existing, hereinafter
referred to as “Lessee”), PROJECT MANAGEMENT LLC, a Maryland limited liability
company (hereinafter referred to as “Manager”), Braemar Hospitality Limited
Partnership, a Delaware limited partnership (the “Partnership”), and for the
limited purposes of Article VIII herein, the Landlords (defined below).

 

R E C I T A L S:

 

1.                                      Prior to the date hereof, Remington
Lodging & Hospitality, LLC (“Remington L&H”) and/or its affiliates has provided
both property management services and project management services pursuant to
that certain Ashford Prime Hotel Master Management Agreement, dated November 19,
2013, by and between Remington L&H and Braemar TRS Corporation (formerly known
as Ashford Prime TRS Corporation (the “Existing Agreement”).

 

2.                                      Concurrently with the execution of this
Agreement, Remington L&H and Manager are executing that certain PM Formation
Agreement, dated as of the date hereof, by and among Remington L&H, Manager and
certain other parties (the “PM Formation Agreement”), pursuant to which the
Project Management Business (within the meaning of the PM Formation Agreement)
conducted by Remington L&H and certain of its affiliates is being transferred to
Manager.

 

3.                                      It is desired that the Existing
Agreement be split into this Agreement and a separate agreement with respect to
property management (without materially altering the collective terms thereof)
solely in order to effect the transfer of the Project Management Business to
Manager.

 

4.                                      In accordance with the foregoing, Lessee
desires to retain Manager to provide project management and other project
related services at each Hotel (as defined below), and Manager is willing to
perform such services for the account of Lessee, all as more particularly set
forth in this Agreement.

 

A G R E E M E N T S:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITION OF TERMS

 

1.01        Definition of Terms.  The following terms when used in this
Agreement shall have the meanings indicated below.

 

6

--------------------------------------------------------------------------------


 

“Addendum” shall have the meaning as set forth in Article XXVI.

 

“Agreement” shall mean this Braemar Master Project Management Agreement, and all
amendments, modifications, supplements, consolidations, extensions and revisions
to this Braemar Master Project Management  Agreement approved by Lessee and
Manager in accordance with the provisions hereof.

 

“Applicable Standards” shall mean standards of operation for the Premises which
are (a) in accordance with the requirements of the applicable Franchise
Agreement, Hotel Management Agreement and all CCRs affecting the Premises and of
which true and complete copies have been made available by Lessee to Manager,
(b) in accordance with applicable Legal Requirements, (c) in accordance with the
terms and conditions of any Hotel Mortgage or Ground Lease to the extent not
otherwise inconsistent with the terms of this Agreement (to the extent Lessee
has made available to Manager true and complete copies of the applicable loan
documents relating to any such Hotel Mortgage and/or the Ground Leases), (d) in
accordance with the Leases (to the extent Lessee has made available to Manager a
true and complete copy thereof), and (e) in accordance with the requirements of
any carrier having insurance on the Hotel or any part thereof (to the extent
Manager has been given written notice of such requirements or policies and/or
has coordinated same on behalf of Lessee).

 

“Approval Requirement” shall have the meaning as set forth in Section 8.02C.

 

“Braemar” means Braemar Hotels & Resorts Inc., a Maryland corporation.

 

“CCRs” shall mean those certain restrictive covenants encumbering the Premises
recorded in the real property records of the county where such premises are
located, as described in the owner policies of title insurance relating to such
premises, a copy of which are acknowledged received by the Manager.

 

“Capital Improvement Budget” shall mean the budget of the capital expenditures
necessary for replacement of FF&E and building repairs of the nature
contemplated by Article VIII that is approved by Lessee and Landlord for each
Fiscal Year.

 

“Commencement Date” shall have the meaning as set forth in Section 2.01.

 

“Effective Date” shall mean the date this Agreement is fully executed and
delivered.

 

“Event(s) of Default” shall have the meaning set forth in Article XIX.

 

“Expiration Date” shall have the meaning as set forth in Section 2.01.

 

“FF&E” shall have the meaning as set forth in Section 8.01.

 

“Fiscal Year” shall mean the twelve (12) month calendar year ending December 31,
except that the first Fiscal Year and last Fiscal Year of the term of this
Agreement may not be full calendar years.

 

7

--------------------------------------------------------------------------------


 

“Force Majeure” shall mean any act of God (including adverse weather
conditions); act of the state or federal government in its sovereign or
contractual capacity; war; civil disturbance, riot or mob violence; terrorism;
earthquake, flood, fire or other casualty; epidemic; quarantine restriction;
labor strikes or lock out; freight embargo; civil disturbance; or similar causes
beyond the reasonable control of Manager.

 

“Franchisor” shall mean the franchisors and any successor franchisors selected
by Lessee for the Hotel.

 

“Franchise Agreement” shall mean any license agreements between a Franchisor and
Lessee and/or Landlord, as applicable, as such license agreements are amended
from time to time for the Hotel.

 

“Gross Revenues” shall mean all revenues and receipts of every kind received
from operating the Premises and all departments and parts thereof, as reported
by the Hotel Management Company to Lessee pursuant to the Hotel Management
Agreement.

 

“Ground Lease” shall mean any ground lease agreements relating to the Hotel,
executed by Landlord with any third party landlords.

 

“Holder” shall mean the holder of any Hotel Mortgage and the indebtedness
secured thereby, and such holder’s successors and assigns.

 

“Hotel” shall mean the hotel or motel property owned or leased by Lessee and
subject to this Agreement pursuant to an Addendum.

 

“Hotel Management Company” shall mean the property manager and any successor
property managers selected by Lessee for the Hotel.

 

“Hotel Management Agreement” shall mean any management agreements between a
Hotel Management Company and Lessee and/or Landlord, as applicable, as such
management agreements are amended from time to time for the Hotel.

 

“Hotel Mortgage” shall mean, collectively, any mortgage or deed of trust
hereafter from time to time, encumbering all or any portion of the Premises (or
the leasehold interest therein), together with all other instruments evidencing
or securing payment of the indebtedness secured by such mortgage or deed of
trust and all amendments, modifications, supplements, extensions and revisions
of such mortgage, deed of trust, and other instruments.

 

“Indemnifying Party” shall have the meaning as set forth in Section 25.03.

 

“Independent Directors” shall mean those directors of Braemar who are
“independent” within the meaning of the rules of the New York Stock Exchange or
such other national securities exchange or interdealer quotation system on which
Braemar’s common stock is then principally traded.

 

“issuing party” shall have the meaning as set forth in Section 28.10.

 

8

--------------------------------------------------------------------------------


 

“Landlords” shall mean the landlords under the Leases.

 

“Leases” shall mean any lease agreements as amended, modified, supplemented, and
extended from time to time, executed by Lessee as tenant and the Landlords for
the Hotels.

 

“Legal Requirements” shall mean all laws, statutes, ordinances, orders, rules,
regulations, permits, licenses, authorizations, directions and requirements of
all governments and governmental authorities, which now or hereafter may be
applicable to the Premises and the operation of the Hotels.

 

“Lessee” shall have the meaning as set forth in the introductory paragraph of
this Agreement, and shall include each New Lessee, as that term is defined in
the Addendum for each Hotel.

 

“Management Fee” shall collectively mean the Project Management Fee, the Market
Service Fee, and any other fees payable to Manager pursuant to the terms of this
Agreement.

 

“Manager” shall have the meaning as set forth in the introductory paragraph of
this Agreement.

 

“Manager Affiliate Entity” shall have the meaning as set forth in Article XXI.

 

“Market Service Fees” shall have the meaning as set forth in Section 8.02A.

 

“Mutual Exclusivity Agreement” shall mean that certain Mutual Exclusivity
Agreement dated the date hereof among the Partnership, Braemar and Manager.

 

“Non-Disturbance Agreement” means an agreement, in recordable form in the
jurisdiction in which a Hotel is located, executed and delivered by the Holder
of a Hotel Mortgage or a Landlord, as applicable, (which agreement shall by its
terms be binding upon all assignees of such lender or landlord and upon any
individual or entity that acquires title to or possession of a Hotel (referred
to as a “Subsequent Owner”), for the benefit of Manager, pursuant to which, in
the event such holder (or its assignee) or landlord (or its assignee) or any
Subsequent Owner comes into possession of or acquires title to a Hotel, such
holder (and its assignee) or landlord (or its assignee) and all Subsequent
Owners shall (x) recognize Manager’s rights under this Agreement, and (y) shall
not name Manager as a party in any foreclosure action or proceeding, and
(z) shall not disturb Manager in its right to continue to provide services to
the Hotels pursuant to this Agreement; provided, however, that at such time,
(i) this Agreement has not expired or otherwise been earlier terminated in
accordance with its terms, and (ii) there are no outstanding Events of Default
by Manager, and (iii) no material event has occurred and no material condition
exists which, after notice or the passage of time or both, would entitle Lessee
to terminate this Agreement.

 

“non-issuing party” shall have the meaning as set forth in Section 28.10.

 

“Notice” shall have the meaning as set forth in Article XXII.

 

9

--------------------------------------------------------------------------------


 

“Partnership” shall have the meaning as set forth in the introductory paragraph
of this Agreement.

 

“Premises” shall mean, as to each Hotel, the Lessee’s fee interest in such Hotel
and Site (if there is no Lease), or leasehold interest in such Hotel and Site
pursuant to the terms and conditions of the applicable Lease.

 

“Prime Rate” shall have the meaning as set forth in Section 28.03.

 

“Project Management Fee” shall have the meaning as set forth in Section 8.02A.

 

“Project Related Services” shall have the meaning as set forth in Section 8.02A.

 

“Prospectus” shall have the meaning as set forth in Section 28.10.

 

“Sale” shall mean any sale, assignment, transfer or other disposition, for value
or otherwise, voluntary or involuntary of Landlord’s title (whether fee or
ground leasehold) or Lessee’s fee or ground leasehold interest in the Hotel (if
there is no Lease), or of a controlling interest therein, other than a
collateral assignment intended to provide security for a loan, and shall include
any such disposition through the disposition of the ownership interests in the
entity that holds such title and any lease or sublease of the Hotel.

 

“Site” shall mean, as to a Hotel, those certain tracts or parcels of land owned
or leased by Landlord or Lessee constituting the Hotel.

 

“Term” shall mean, as to the Hotel, the contractual duration of this Agreement
for the Hotel, as defined in Section 2.01.

 

“Termination” shall mean the expiration or sooner cessation of this Agreement as
to a Hotel.

 

“Termination Date” shall have the meaning as set forth in Section 2.01.

 

“Working Funds” shall have the meaning as set forth in Section 7.01.

 

ARTICLE II
TERM OF AGREEMENT

 

2.01                        Term.  The term (“Term”) of this Agreement shall
commence for each Hotel on the “Commencement Date” as noted on Exhibit “A” of
the Addendum for such Hotel, and, unless sooner terminated as herein provided,
shall continue until the “Termination Date.”  For purposes of this Agreement,
the “Termination Date” for each Hotel shall be the earlier to occur of (i) the
Expiration Date applicable to such Hotel, (ii) termination at the option of
Lessee in

 

10

--------------------------------------------------------------------------------


 

connection with the bona fide Sale of the Hotel by Landlord or Lessee to an
unaffiliated third party as provided in and subject to the terms of
Section 2.03(a) hereof, (iii) omitted, (iv) termination at the option of Lessee
for convenience pursuant to and subject to the terms and conditions of
Section 2.03(c) below, or (v) termination by either Lessee or Manager pursuant
to Article XVIII hereof in connection with a condemnation, casualty or Force
Majeure, subject to the terms thereof.  The “Expiration Date” with respect to a
Hotel shall mean the 10th anniversary of the Commencement Date applicable to
such Hotel, provided that such initial 10-year term may thereafter be renewed by
Manager, at its option, on the same terms and conditions contained herein, for
three (3) successive periods of seven (7) Fiscal Years each, and thereafter, for
a final period of four (4) Fiscal Years; and provided further, that at the time
of exercise of any such option to renew, an Event of Default by Manager does not
then exist beyond any applicable grace or cure period.  If at any time of the
exercise of any renewal period, Manager is then in default under this Agreement,
then the exercise of the renewal option will be conditional on timely cure of
such default, and if such default is not timely cured, then Lessee may terminate
this Agreement regardless of the exercise of such renewal period and without the
payment of any fee or liquidated damages.  If Manager desires to exercise any
such option to renew, it shall give Lessee Notice to that effect not less than
ninety (90) days prior to the expiration of the then current Term. 
Notwithstanding the expiration or earlier termination of the Term, Lessee and
Manager agree that the obligations of Lessee to pay, remit, reimburse and to
otherwise indemnify Manager for any and all expenses and fees incurred or
accrued by Manager pursuant to the provisions of this Agreement prior to the
expiration or earlier termination of the Term (or actually incurred by Manager
after the termination) shall survive Termination, provided such expenses and
fees have been incurred consistent with the then current terms of this Agreement
and the applicable Capital Improvement Budget.  In addition, subject to
Section 19.02 below and the foregoing sentence, upon Termination of this
Agreement as to a Hotel, Lessee and Manager shall have no further obligations to
one another pursuant to this Agreement with respect to such Hotel, except that
Section 2.02, obligations to make payments under Section 2.03, the last sentence
of Section 15.01, obligations to make payments of termination fees pursuant to
Article XVIII, Article XXV, Article XXVII and Section 28.12 shall survive
Termination.

 

2.02        Actions to be Taken upon Termination.  Upon a Termination of this
Agreement as to a Hotel, the following shall be applicable:

 

A.                                    Manager shall, within forty-five (45) days
after Termination of this Agreement as to a Hotel, prepare and deliver to Lessee
a final statement of any sums due from Lessee to Manager pursuant hereto, dated
as of the date of Termination.  Within thirty (30) days after the receipt by
Lessee of such statement, the parties will make whatever payments are necessary
pursuant to such final statement.  Manager and Lessee acknowledge that there may
be certain adjustments for which the necessary information will not be available
at the time of such final statement, and the parties agree to readjust such
amounts and make the necessary cash payments when such information becomes
available.

 

B.                                    As of the date of the final statement
referred to in subsection A above, Manager shall release and transfer to Lessee
any of Lessee’s funds which are held or controlled by Manager with respect to
the Hotel.

 

11

--------------------------------------------------------------------------------


 

C.                                    Manager shall (to the extent permitted by
Legal Requirements) assign to Lessee or to any other manager employed by Lessee
to operate and manage the Hotel, all licenses and permits which have been issued
in Manager’s name in connection with Manager’s duties under this Agreement;
provided that if Manager has expended any of its own funds in the acquisition of
any of such licenses, Lessee shall reimburse Manager therefor if it has not done
so already.

 

D.                                    Manager shall cooperate with Lessee and
the Hotel Management Company as to effect a smooth transition and shall
peacefully vacate and surrender the Hotel to Lessee.

 

E.                                     Manager and Lessee agree to use best
efforts to resolve any disputes amicably and promptly under this Section 2.02 to
effect a smooth transition of the Hotel to Lessee and/or the Hotel Management
Company.

 

2.03                        Early Termination Rights; Liquidated Damages

 

(a)         Termination Upon Sale.  Upon Notice to Manager, Lessee shall have
the option to terminate this Agreement with respect to one, more or all of the
Hotels effective as of the closing of the Sale of such Hotel(s) to a third
party.  Such Notice shall be given at least forty-five (45) days’ in advance
(unless otherwise required by Legal Requirements, in which case Lessee shall
provide such additional notice in order to comply with such Legal Requirements)
and shall inform Manager of the identity of the contract purchaser.  Manager, at
its election, may offer to provide project management services to such contract
purchaser after the closing of the sale.  Lessee shall, in connection with such
Sale, by a separate document reasonably acceptable to Lessee and Manager,
indemnify and save Manager harmless against any and all losses, costs, damages,
liabilities and court costs, claims and expenses, including, without limitation,
reasonable attorneys’ fees arising or resulting from the failure of Lessee or
such prospective purchaser to pay for work contracted to, and including, the
date of such Termination, in accordance with the terms of this Agreement,
including without limitation, any and all work so contracted to be furnished
subsequent to the date of Termination, provided that any settlement by Manager
of any such claims shall be subject to the prior written approval of Lessee
which shall not be unreasonably withheld, conditioned or delayed.

 

(b)         Omitted.

 

(c)          Termination For Convenience.  Lessee may terminate this Agreement
with respect to a particular Hotel for convenience (except if due to a Sale of a
Hotel, whereupon Section 2.03(a) shall govern) upon ninety (90) days Notice to
Manager, and shall pay to Manager as liquidated damages but not as a penalty, a
termination fee (provided that there does not then exist an Event of Default by
Manager under this Agreement beyond any applicable cure or grace periods) in an
amount equal to the product of (A) 65% of the aggregate Project Management Fees
and Market Service Fees estimated for the Hotel for the full current Fiscal Year
in which such termination is to occur (but in no event less than the Project
Management Fees and Market Service Fees for the preceding full Fiscal Year) by
(B) nine (9).

 

12

--------------------------------------------------------------------------------


 

(d)         Payment of Liquidated Damages.  WITH RESPECT TO ANY TERMINATION FEES
PAYABLE IN CONNECTION WITH ANY EARLY TERMINATION RIGHT SET FORTH IN THIS
SECTION 2.03, LESSEE RECOGNIZES AND AGREES THAT, IF THIS AGREEMENT IS TERMINATED
WITH RESPECT TO ANY OF THE HOTELS FOR THE REASONS SPECIFIED IN THIS
SECTION 2.03, THEREBY ENTITLING MANAGER TO RECEIVE THE TERMINATION FEES AS SET
FORTH IN THIS SECTION 2.03, MANAGER WOULD SUFFER AN ECONOMIC LOSS BY VIRTUE OF
THE RESULTING LOSS OF FEES WHICH WOULD OTHERWISE HAVE BEEN EARNED UNDER THIS
AGREEMENT.  BECAUSE SUCH FEES VARY IN AMOUNT DEPENDING ON THE CAPITAL
IMPROVEMENT BUDGET AT THE HOTELS AND ACCORDINGLY WOULD BE EXTREMELY DIFFICULT
AND IMPRACTICAL TO ASCERTAIN WITH CERTAINTY, THE PARTIES AGREE THAT THE
TERMINATION FEES PROVIDED IN THIS SECTION 2.03 CONSTITUTE A REASONABLE ESTIMATE
OF LIQUIDATED DAMAGES TO MANAGER FOR PURPOSES OF ANY AND ALL LEGAL REQUIREMENTS,
AND IT IS AGREED THAT MANAGER SHALL NOT BE ENTITLED TO MAINTAIN A CAUSE OF
ACTION AGAINST LESSEE, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, FOR ACTUAL
DAMAGES IN EXCESS OF THE TERMINATION FEES IN ANY CONTEXT WHERE THE TERMINATION
FEES ARE PROVIDED BY THIS AGREEMENT, AND RECEIPT OF SUCH FEES (TOGETHER WITH ALL
OTHER AMOUNTS DUE AND PAYABLE BY LESSEE TO MANAGER WITH RESPECT TO EVENTS
OCCURRING PRIOR TO TERMINATION OF THIS AGREEMENT WITH RESPECT TO THE APPLICABLE
HOTELS OR AS OTHERWISE PROVIDED HEREIN) SHALL BE MANAGER’S SOLE REMEDY FOR
DAMAGES AGAINST LESSEE IN ANY SUCH CASE.  The foregoing shall in no way affect
any other sums due Manager under this Article II or otherwise hereunder,
including, without limitation, the Management Fees earned during the Term, or
any other rights or remedies, at law or in equity of Manager under this
Agreement or under Legal Requirements, including any indemnity obligations of
Lessee to Manager under this Agreement.

 

ARTICLE III
OMITTED

 

ARTICLE IV
APPOINTMENT OF MANAGER

 

4.01        Appointment.  Lessee hereby appoints Manager as its sole, exclusive
and continuing manager to manage, coordinate, plan and execute the Capital
Improvement Budget and all major repositionings of the Hotel, and to provide
Project Related Services.  The implementation of the Capital Improvement Budget
shall be under the exclusive supervision and control of Manager who, except as
otherwise specifically provided in this Agreement, shall be responsible for
providing project management and Project Related Services in accordance with
this Agreement, the Leases, the Hotel Management Agreement, the Franchise
Agreements and the Capital Improvement Budget.  Subject to the terms of such
agreements and the Capital

 

13

--------------------------------------------------------------------------------


 

Improvement Budget, the Manager shall have discretion and control in all matters
relating to project management and Project Related Services, and all activities
necessary thereto.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

5.01        Lessee Representations.  Upon execution of an Addendum, the Lessee
identified in the Addendum, in order to induce Manager to enter into this
Agreement, will be deemed to hereby represent and warrant to Manager as of the
date of such Addendum as follows:

 

5.01.1.           The execution of this Agreement is permitted by the
organizational documents of Lessee and this Agreement has been duly authorized,
executed and delivered on behalf of Lessee and constitutes the legal, valid and
binding obligation of Lessee enforceable in accordance with the terms hereof;

 

5.01.2.           There is no claim, litigation, proceeding or governmental
investigation pending, or, to the best knowledge and belief of Lessee,
threatened, against or relating to Lessee, the properties or businesses of
Lessee or the transactions contemplated by this Agreement which does, or may
reasonably be expected to, materially or adversely affect the ability of Lessee
to enter into this Agreement or to carry out its obligations hereunder, and, to
the best knowledge and belief of Lessee, there is no basis for any such claim,
litigation, proceeding or governmental investigation except as has been fully
disclosed in writing by Lessee to Manager;

 

5.01.3.           Neither the consummation of the transactions contemplated by
this Agreement on the part of Lessee to be performed, nor the fulfillment of the
terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Lessee is a party or by which it is bound;

 

5.01.4.           No approval of any third party (including any Landlord or the
Holder of any Hotel Mortgage in effect as of the date of this Agreement) is
required for Lessee’s execution, delivery and performance of this Agreement that
has not been obtained prior to the execution hereof;

 

5.01.5.           Lessee holds all required governmental approvals required (if
applicable) to be held by it to own or lease the Hotel; and

 

5.01.6.           As of the date of this Agreement there are no defaults under
any of the Leases.

 

5.02                        Manager Representations.  Upon execution of an
Addendum, Manager, in order to induce Lessee to enter into this Agreement, will
be deemed to hereby represent and warrant to Lessee as of the date of such
Addendum as follows:

 

14

--------------------------------------------------------------------------------


 

5.02.1.           The execution of this Agreement is permitted by the
organizational documents of Manager and this Agreement has been duly authorized,
executed and delivered on behalf of Manager and constitutes a legal, valid and
binding obligation of Manager enforceable in accordance with the terms hereof;

 

5.02.2.           There is no claim, litigation, proceeding or governmental
investigation pending, or, to the best knowledge and belief of Manager,
threatened, against or relating to Manager, the properties or business of
Manager or the transactions contemplated by this Agreement which does, or may
reasonably be expected to, materially or adversely affect the ability of Manager
to enter into this Agreement or to carry out its obligations hereunder, and, to
the best knowledge and belief of Manager, there is no basis for any such claim,
litigation, proceeding or governmental investigation, except as has been fully
disclosed in writing by Manager to Lessee;

 

5.02.3.           Neither the consummation of the transactions contemplated by
this Agreement on the part of Manager to be performed, nor the fulfillment of
the terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Manager is a party or by which it is bound;

 

5.02.4.           No approval of any third party is required for Manager’s
execution, delivery and performance of this Agreement that has not been obtained
prior to the execution and delivery hereof; and

 

5.02.5.           Manager holds all required governmental approvals required to
be held by it to perform its obligations under this Agreement;

 

ARTICLE VI
OPERATION

 

6.01        Use of Premises.  Subject to the terms of this Agreement, Manager
shall comply with and abide by all applicable Legal Requirements, and the
requirements of any insurance companies covering any of the risks against which
the Premises are insured, any Hotel Mortgage, the Ground Leases, the Leases, the
Hotel Management Agreements and the Franchise Agreements.

 

6.02       Group Services.  Manager may cause to be furnished to the Premises
certain services (“Group Services”) which are furnished generally on a central
or regional basis to other hotels serviced by Manager or any Manager Affiliate
Entity and which benefit each Hotel, including, by way of example and not by way
of limitation, (i) centralized accounting, and (ii) legal support (such as
license and permit coordination, filing and completion, standardized contracts,
negotiation and preparation, lien releases, and similar legal services
benefiting multiple Hotel(s)).  Manager shall assure that the costs and expenses
incurred in providing Group Services to the Premises shall have been allocated
to the Premises on a pro-rata or fixed fee basis consistent with the method of
allocation to all of Manager’s (and any Manager Affiliate Entities’) hotels
receiving the same or similar services.  Owner will pay Manager on a monthly

 

15

--------------------------------------------------------------------------------


 

basis its pro-rata share of Group Services based on actual cost (without mark up
for fee or profit to Manager or any Manager Affiliate Entity, but including
salary and employee benefit costs and costs of equipment used in performing such
services and overhead costs) of Group Services for the benefit of all of
Manager’s hotels receiving the same or similar services, and shall be of a
quality comparable to which Manager could obtain from other providers for
similar services.

 

ARTICLE VII
WORKING FUNDS

 

7.01        Working Funds.  The Lessee shall cause funds to be deposited in one
or more operating accounts established by Manager, in amounts sufficient to
implement the Capital Improvement Budget, pay the Management Fees and to enable
Manager to perform its duties under this Agreement (“Working Funds”).  In the
event Lessee fails to advance sufficient Working Funds, Manager shall have the
right to elect to terminate this Agreement upon ten (10) days’ prior written
notice to Lessee with respect to the affected applicable Hotel.  During such ten
(10) day period, Lessee and Manager shall use reasonable efforts to resolve the
dispute over such Working Funds.  If such dispute is not resolved, then this
Agreement shall terminate with respect to the affected applicable Hotel on the
tenth (10th) day following Manager’s delivery of written notice of termination
as provided above.  If such dispute is resolved, then the notice will be deemed
rescinded and this Agreement shall not be terminated pursuant to the notice with
respect to the affected applicable Hotel.  Further, if Manager should so
terminate this Agreement with respect to the affected applicable Hotel and if
Manager in good faith incurs expenditures, or otherwise accrues liabilities in
accordance with the Capital Improvement Budget prior to the date of termination,
Lessee agrees to promptly indemnify and hold Manager harmless from and against
(i) any and all liabilities, costs and expenses properly incurred by Manager in
connection with such expenses and liabilities through the date of Termination of
this Agreement with respect to such Hotel, and (ii) any and all liabilities,
costs and expenses properly incurred by Manager as a result of Lessee’s failure
to perform any obligation or pay any liability arising under any related
contracts pertaining to the applicable Hotel after Termination of this Agreement
with respect to such Hotel.  In the event of a Termination by Manager pursuant
to this Section 7.01, Manager shall be entitled to a termination fee as
liquidated damages but not as a penalty, as set forth in connection with a
termination for convenience as described in Section 2.03(c) and subject to
Section 2.03(d) above.

 

Upon expiration or termination of this Agreement for the Hotel and the payment
to Manager of all amounts due Manager hereunder upon such expiration or
termination, as provided in this Agreement, all remaining Working Funds shall be
transferred forthwith to Lessee, or made freely available to Lessee.  Manager
shall not be required to advance funds, and Manager shall not be obligated to
incur any liability or obligation for Lessee’s account, without assurance that
necessary funds for the discharge thereof will be provided by Lessee.

 

ARTICLE VIII
IMPLEMENTATION OF CAPITAL IMPROVEMENT BUDGET

 

8.01        Implementation of Capital Improvement Budget.  Manager, on behalf of
Lessee, shall cause to be made non-routine repairs and other work, either to the
Premises’ building or its

 

16

--------------------------------------------------------------------------------


 

fixtures, furniture, furnishings and equipment (“FF&E”), pursuant to the Capital
Improvement Budget.  Manager and Lessee shall use their respective best efforts
to prevent any liens from being filed against the Premises which arise from any
changes, repairs, alterations, improvements, renewals or replacements in or to
the Premises.  Lessee and Manager shall cooperate fully in obtaining the release
of any such liens.  If the lien arises as a result of the fault of either party,
then the party at fault shall bear the cost of obtaining the lien release. 
Except as hereinafter provided, no expenditures will be made except as otherwise
provided in the Capital Improvement Budget without the approval of Lessee and
Landlord.  All changes, repairs, alterations, improvements, renewals or
replacements made pursuant to this Article VIII shall be the property of Lessee
or Landlord.

 

8.02                             Project Management

 

A.                                    In consideration of the Project Management
Fee (as defined below), Manager shall be responsible for managing, coordinating,
planning and executing the Capital Improvement Budget and all major
repositionings of the Hotel to the extent Lessee has the right to direct such
matters (e.g., the Hotel Management Company for the Hotel does not have the
right under its Hotel Management Agreement to direct such matters or elects not
to exercise such right).  Upon request by Lessee, Manager will review, evaluate
and/or provide input or recommendations with respect to the preparation of the
Capital Improvement Budget for each Fiscal Year.  In addition, Manager shall be
paid additional fees at current market rates (determined with reference to other
third party providers of such services who are not discounting such fees as
result of fees generated from other services) (collectively, the “Market Service
Fees”), subject to the Approval Requirement (defined in subparagraph
8.02(C) below), for the following services (the “Project Related Services”) to
be provided in accordance with the Applicable Standards (with the understanding
that Manager may subcontract for any or all of the following Project Related
Services) for the Hotel, to the extent Lessee has the right to direct such
matters:

 

1.                                      Construction Management - Manager shall,
on major renovation tasks which involve the selection and engagement of a
general contractor, coordinate the selection process with Lessee and/or
Landlord, shall assist in the negotiation of construction contracts, manage such
construction contracts and related issues, and shall engage separate contractors
and subcontractors for specific tasks outside the scope of the general
contractor.

 

2.                                      Interior Design - With respect to any
interior design elements involved in the implementation of the Capital
Improvement Budget, Manager shall be responsible for overseeing the development
of conceptual plans (consistent with Lessee’s and Landlord’s objectives), shall
arrange for preparation of specifications, coordinate and make all fabric,
flooring, furniture and wall treatment selections (both colors and finishes),
coordinate reselections and document all selections in specification books as
required under the terms of the Franchise Agreement or Hotel Management
Agreement and coordinate all related Franchise Agreement

 

17

--------------------------------------------------------------------------------


 

or Hotel Management Company approvals, and will manage the applicable Franchisor
or Hotel Management Company process on approval of all selections relating to
initial and final selections.

 

3.                                      Architectural - Manager shall, if
applicable, make recommendations of engagement of architects, negotiate
architectural agreements on behalf of Lessee and Landlord (with Lessee’s and
Landlord’s approval), manage all architects applicable to the implementation of
the Capital Improvement Budget, oversee all conceptual designs and sketches,
review all necessary plans, drawings, shop drawings and other matters necessary
for the proper implementation of the Capital Improvement Budget, and coordinate
and manage all approvals necessary for the implementation of the Capital
Improvement Budget such as Franchisor or Hotel Management Company approvals,
governmental approvals and Holder approvals.

 

4.                                      FF&E Purchasing - Manager shall be
responsible for the evaluation of all specifications and negotiations of all
prices associated with the purchasing of FF&E, shall manage and issue all
purchase orders and place orders necessary for the proper and timely delivery of
all FF&E.

 

5.                                      FF&E Expediting/Freight Management -
Manager shall be responsible for the expediting of all FF&E contemplated in an
applicable Capital Improvement Budget including managing the freight selection
and shipping process in a cost effective manner.

 

6.                                      FF&E Warehousing - Manager shall be
responsible, if applicable, for the management and coordination of all
warehousing of goods delivered at the job site, inspection of materials
delivered, and the filing of all claims associated with the delivery of
defective or damaged goods.

 

7.                                      FF&E Installation and Supervision -
Manager shall be responsible for the management and oversight of the
installation of all FF&E in compliance with specifications and Franchisor and
Hotel Management Company standards as required to implement the Capital
Improvement Budget.

 

Manager shall be paid a project management fee (herein, the “Project Management
Fee”) equal to four percent (4%) of the total project costs associated with the
implementation of the Capital Improvement Budget (both hard and soft) payable
monthly in arrears based upon the prior calendar month’s total expenditures
under the Capital Improvement Budget until such time that the Capital
Improvement Budget and/or renovation project involves the expenditure of an
amount in excess of five percent (5%) of Gross Revenues of the applicable Hotel
(as such Gross Revenues are certified to Manager from Lessee from time to time),
whereupon the Project Management Fee shall be reduced to three percent (3%) of
the total project costs in excess of the five percent (5%) of Gross Revenue
threshold.  Any onsite or dedicated personnel required for the direct
supervision

 

18

--------------------------------------------------------------------------------


 

of the implementation of a Capital Improvement Budget or other renovation
project will be a direct cost to, and shall be reimbursed by, the Landlord.

 

B.                                    Except as otherwise provided herein, in no
event shall Manager realize any kick backs, rebates, cash incentives,
administration fees, concessions, profit participations, investment rights or
similar payments or economic consideration from or in, as applicable, vendors or
suppliers of goods or services.  Manager agrees that any such amounts or
benefits derived shall be held in trust for the benefit of Lessee or Landlord
(as applicable).

 

C.                                    Any Market Service Fees for the Project
Related Services shall be, once approved, reflected in the Capital Improvements
Budget (such Market Service Fees subject to any adjustments necessary for then
existing market conditions) shall be submitted for approval to Lessee and
Landlord, and shall be deemed approved by the Lessee and Landlord unless a
majority of the Independent Directors of Braemar affirmatively vote that such
Market Service Fees are not market (determined by reference to fees charged by
third party providers who are not hotel managers or who are not discounting such
fees as result of fees generated from other services) (herein called the
“Approval Requirement”).  In the event that the majority of the Independent
Directors of Braemar affirmatively votes that the Market Service Fees proposed
by Manager are not market, the Lessee and Manager agree to engage a consultant
reasonably satisfactory to both Lessee and Manager to provide then current
market information with respect to the proposed Market Service Fees and a
written recommendation as to whether such fees are market or not.  If the
consultant’s recommendation provides that such Market Service Fees as proposed
by Manager are market, then the Landlord agrees to pay any consultant fees
incurred by such consultant in making the recommendation.  If the consultant’s
recommendation does not support the Market Service Fees as proposed by Manager,
then Manager agrees to pay the consultant’s fees incurred in connection with the
recommendation and agrees to either re-submit Manager’s proposed Market Service
Fees consistent with the market research and recommendation of the consultant
for approval to Lessee and Landlord, or elect by Notice to Lessee and Landlord
that Manager will not provide the Project Related Services.  If Manager elects
not to provide Project Related Services for a Hotel, no termination fee shall be
payable by Lessee under Section 2.03(c) of this Agreement.

 

ARTICLE IX
EMPLOYEES

 

9.01        Employee Hiring.  Manager will hire, train, promote, supervise,
direct the work of and discharge its own staff and personnel in order to provide
project management and Project Related Services pursuant to this Agreement. 
Manager shall be the sole judge of the fitness and qualification of such
personnel and is vested with absolute discretion in the hiring, discharging,
supervision, and direction of such personnel during the course of their
employment.

 

19

--------------------------------------------------------------------------------


 

ARTICLE X
OMITTED

 

ARTICLE XI
OMITTED

 

ARTICLE XII
INSURANCE

 

12.01      Insurance.  Manager shall coordinate with Lessee, at all times during
any period of development, construction, renovation, furnishing and equipping of
the Premises, the procurement and maintenance in amount and scope as available
and market for the hotel lodging industry for hotels of similar type and in
similar markets and geographical locations as the Hotel, public liability and
indemnity and property insurance with minimum limits of liability as required by
Lessee, the Landlords, any Holder, or Franchisors, if applicable, to protect
Lessee, Landlord, Manager, any Holder, and any Franchisor, if applicable,
against loss or damage arising in connection with the development, construction,
renovation, furnishing and equipping of the Premises (and pre-opening
activities, if applicable), including, without limitation, the following:

 

12.01.1. General Liability, Automobile Insurance.

 

(a)         Commercial general liability insurance, with amounts not less than
$1,000,000 combined single limit for each occurrence and $2,000,000.00 for the
aggregate of all occurrences within each policy year, as well as excess
liability (umbrella) insurance with limited of at least $50,000,000 per
occurrence, covering each of the following: bodily injury, death, or property
damage liability per occurrence, personal and advertising injury, general
aggregate, products and completed operations, and “all risk legal liability”;

 

(b)         Automobile insurance on vehicles operating in conjunction with the
“project”  with limits of liability of at least $1,000,000.00 combined, single
limit coverage; and

 

(c)          Insurance covering such other hazards and in such amounts as may be
customary for comparable properties in the area of the project and is available
from insurance companies, insurance pools or other appropriate companies
authorized to do business in the State where the project is being undertaken at
rates which are economically practicable in relation to the risks covered as may
be reasonably requested by Lessee.

 

12.01.2. Operational Insurance.

 

(a)         Workers’ compensation and employer’s liability insurance as may be
required under Legal Requirements and as Manager may deem reasonably prudent
covering all of Manager’s employees at the Premises, with such deductible limits
or self-insured retentions as may be reasonably established from time to time by
Manager and agreed to be Lessee;

 

20

--------------------------------------------------------------------------------


 

(b)         Fidelity bonds, with limits and deductibles as may be reasonably
requested by Lessee, covering Manager’s employees in job classifications
normally bonded under prudent project/construction management practices in the
United States or otherwise required by law; and

 

(c)          Professional errors and omissions coverage in an amount of not less
than $1,000,000 per claim which shall include coverage for attorney’s fees and
investigation.  Such policy shall cover claims arising out of negligent errors
or omissions during performance of the services.  The retroactive date of the
policy must be shown on the certificate of insurance and must be prior to the
date of the agreement.  If the coverage is cancelled or not renewed and not
replaced with another policy with a retroactive date that precedes the date of
this agreement, the Manager must provide extended reporting period coverage for
a minimum of two (2) years after completion of this agreement or the work on the
former policy.  Manager shall keep such insurance in force during the course of
this agreement and for a period of not less than two (2) years after the date of
substantial completion of the work in accordance with the terms of this
Agreement.  Manager shall require its sub-consultants to provide the same
professional liability insurance coverage, unless otherwise agreed by Lessee in
writing; and

 

(d)         Such other insurance in amounts as Lessee in its reasonable judgment
deems advisable for its protection against claims, liabilities and losses
arising out of or connected with its performance under this Agreement.

 

12.02      Increase in Limits.  If either party to this Agreement at any time
deems the limits of the personal injury or property damage under the
comprehensive commercial general liability insurance then carried to be either
excessive or insufficient, such parties shall endeavor in good faith to agree on
the proper and reasonable limits for such insurance to be carried and such
insurance shall thereafter be carried with the limits thus agreed on until
further change pursuant to the provisions of this Section.

 

12.03      Costs and Expenses.  Insurance premiums and any costs or expenses
with respect to the insurance, including, without limitation, agent’s and
consultant’s costs used to place insurance or adjust claims, shall be
appropriately allocated by project by Manager to appropriate projects managed by
Manager or owned by Lessee or any of its Affiliates.

 

12.04      Policies and Endorsements

 

A.                                    Where permitted, all insurance provided
for under this Article XII shall name Lessee as “named insured”, and Manager,
any Holder, the Landlords, and, if required, the Franchisors, as additional
insureds.  The party procuring such insurance shall deliver to the other party
certificates of insurance with respect to all policies so procured, including
existing, additional and renewal policies and, in the event of insurance about
to expire, shall deliver certificates of insurance with respect to the renewal
policies not less than ten (10) days prior to the respective dates of
expiration.

 

B.                                    All policies of insurance provided for
under this Article XII shall be with insurance companies licensed or authorized
to do business in the state in which

 

21

--------------------------------------------------------------------------------


 

the Premises are located, with a minimum rating of A or better in the Best’s
Insurance Guide and an S&P rating of at least A (or such higher rating if so
required by any Holder, Landlord or Franchisor), and shall have attached thereto
an endorsement that such policy shall not be cancelled or materially changed
without at least thirty (30) days’ (and for Texas Hotels, ten (10) days’) prior
written notice to Lessee.  All insurance policies obtained pursuant to this
Article XII shall contain a standard waiver of subrogation endorsement.

 

12.05                 Termination.  Upon Termination of this Agreement, an
escrow fund in an amount reasonably acceptable to Manager shall be established
from Gross Revenues (or, if Gross Revenues are not sufficient, with funds
provided by Lessee) to cover the amount of any costs which, in Manager’s
reasonable business judgment, will likely need to be paid by either Lessee or
Manager with respect to pending or contingent claims, including those which
arise after Termination for causes arising during the Term of this Agreement. 
Upon the final disposition of all such pending or contingent claims, any
unexpended funds remaining in such escrow shall be paid to Lessee.

 

ARTICLE XIII
OMITTED

 

ARTICLE XIV
OMITTED

 

ARTICLE XV
ACCOUNTING SYSTEM

 

15.01      Books and Records.  Manager shall maintain an adequate and separate
accounting system in connection with implementing the Capital Expenditures
Budget at the Premises.  The books and records shall be maintained at all times
at the principal office of the Manager, or in storage, for at least three
(3) years after the Fiscal Year to which the books and records relate.  Lessee,
the beneficial owners of Lessee, the Landlords (to the extent permitted under
the Leases), any Holder (to the extent permitted under the Hotel Mortgage), any
Franchisor (to the extent permitted under any applicable Franchise Agreement),
any Hotel Management Company (to the extent permitted under any applicable Hotel
Management Agreement) or their respective employees or duly authorized agents,
shall have the right and privilege of examining and inspecting the books and
records at any reasonable time.

 

ARTICLE XVI
OMITTED

 

ARTICLE XVII
RELATIONSHIP AND AUTHORITY

 

Lessee and Manager shall not be construed as partners, joint venturers or as
members of a joint enterprise and neither shall have the power to bind or
obligate the other except as set forth in this Agreement.  Nevertheless, Manager
is granted such authority and power as may be reasonably necessary for it to
carry out the provisions of this Agreement.  This

 

22

--------------------------------------------------------------------------------


 

Agreement, either alone or in conjunction with any other documents, shall not be
deemed to constitute a lease of any portion of the Premises.  Nothing contained
herein shall prohibit or restrict Manager or any affiliate of Manager from
operating, owning, managing, leasing, repairing, improving, renovating or
constructing any hotel of any nature or description which may in any manner
compete with that of the Premises, except as otherwise set forth in the Mutual
Exclusivity Agreement; provided that Manager agrees to comply with the conflicts
policies of Braemar.  Except as otherwise expressly provided in this Agreement,
(a) all debts and liabilities to third persons incurred by Manager in the course
of its duties in accordance with the provisions of this Agreement shall be the
debts and liabilities of Lessee only, and (b) Manager shall not be liable for
any such obligations by reason of the provision of services to the Hotel in
accordance with this Agreement as agent for Lessee.  Manager may so inform third
parties with whom it deals on behalf of Lessee and may take any other reasonable
steps to carry out the intent of this paragraph.

 

ARTICLE XVIII
DAMAGE, CONDEMNATION AND FORCE MAJEURE

 

18.01                 Damage and Repair.  If, during the Term hereof, a Hotel is
damaged or destroyed by fire, casualty, or other cause, Lessee shall, subject to
the requirements of the applicable underlying Lease, repair or replace the
damaged or destroyed portion of the Hotel to the same condition as existed
previously.  In the event the underlying Lease relating to such damaged Hotel is
terminated pursuant to the provisions of such Lease, Lessee may terminate this
Agreement with respect to such Hotel upon sixty (60) days’ Notice from the date
of such damage or destruction, in which case this Agreement shall then terminate
with respect to such Hotel sixty (60) days from the date of such notice and
neither party shall have any further rights, obligations, liabilities or
remedies one to the other hereunder with respect to such Hotel, except as
otherwise provided in Article II (provided that no termination fees shall be
payable by Lessee pursuant to Article II) and Section 18.04.

 

18.02                 Condemnation.

 

A.                                    In the event all or substantially all of a
Hotel shall be taken in any eminent domain, condemnation, compulsory
acquisition, or similar proceeding by any competent authority for any public or
quasi-public use or purpose, this Agreement shall terminate with respect to such
Hotel, subject to the requirements of the applicable underlying Lease.  However,
in any event of such termination, Lessee shall give Manager at least fifteen
(15) days prior Notice of such termination.  In the event of such termination,
neither party shall have any further rights, remedies, obligations or
liabilities one to the other hereunder with respect to such Hotel except as
otherwise provided in Article II above (provided that no termination fees shall
be payable by Lessee pursuant to Article II).

 

B.                                    If a portion of the Premises shall be
taken by the events described in Section 18.02A or the entire Premises are
temporarily affected, the result of either of which is not to make it, in the
reasonable business judgment of Lessee, unreasonable to continue to operate the
applicable Hotel, subject to the

 

23

--------------------------------------------------------------------------------


 

requirements of the applicable underlying Lease, this Agreement shall not
terminate with respect to such Hotel.  However, so much of any award for any
such partial taking or condemnation shall be made available to the extent
necessary to render the applicable Premises equivalent to its condition prior to
such event and the balance shall be paid to Lessee or the Holder, if required by
any Hotel Mortgage covering the Premises.

 

18.03                 Force Majeure.  If an event of Force Majeure directly
involves a Hotel and has a significant adverse effect upon the continued
operations of such Hotel, then Lessee shall be entitled to terminate this
Agreement with respect to the applicable Hotel by written Notice within sixty
(60) days from the date of such Force Majeure, and this Agreement shall then
terminate with respect to the applicable Hotel sixty (60) days from such notice,
in which event neither Lessee nor Manager shall have any further rights,
remedies, obligations or liabilities, one to the other, hereunder, with respect
to the applicable Premises except as otherwise provided in Article II (provided
that no termination fees shall be payable by Lessee pursuant to Article II).

 

18.04                 No Liquidated Damages if Condemnation or Force Majeure. 
No liquidated damages shall be payable in the event of a casualty or
condemnation relating to a Hotel, provided that Manager shall be entitled to
seek recovery from the condemning authority for its loss of contract and this
Agreement shall not terminate for that purpose.  No liquidated damages shall be
payable by Lessee as a result of its termination of this Agreement as to a Hotel
pursuant to Section 18.03 (Force Majeure).

 

ARTICLE XIX
DEFAULT AND TERMINATION

 

19.01      Events of Default.  The following shall constitute events of default
(each an “Event of Default”):

 

A.                                    The filing of a voluntary petition in
bankruptcy or insolvency or a petition for reorganization under any bankruptcy
law by Lessee or Manager;

 

B.                                    The consent to any involuntary petition in
bankruptcy or the failure to vacate, within ninety (90) days from the date of
entry thereof, any order approving an involuntary petition by Lessee or Manager;

 

C.                                    The entering of an order, judgment or
decree by any court of competent jurisdiction, on the application of a creditor,
adjudicating Lessee or Manager as bankrupt or insolvent, or approving a petition
seeking reorganization or appointing a receiver, trustee, or liquidator of all
or a substantial part of such party’s assets, and such order, judgment or decree
continues unstayed and in effect for any period of ninety (90) days or more;

 

D.                                    The appointment of a receiver for all or
any substantial portion of the property of Lessee or Manager;

 

24

--------------------------------------------------------------------------------


 

E.                                     The failure of Lessee or Manager to make
any payment required to be made in accordance with the terms of this Agreement
within ten (10) days after receipt of Notice, specifying said default with
reasonable specificity, when such payment is due and payable; or

 

F.                                      The failure of Lessee or Manager to
perform, keep or fulfill any of the other covenants, undertakings, obligations
or conditions set forth in this Agreement, and the continuance of such default
for a period of thirty (30) days after written notice of said failure; provided,
however, if such default cannot be cured within such thirty (30) day period and
Lessee or Manager, as the case may be, commences to cure such default within
such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended so long as it
shall require Lessee or Manager, as the case may be, in the exercise of due
diligence to cure such default, it being agreed that no such extension
(including the original 30 day cure period) shall be for a period in excess of
one hundred twenty (120) days.

 

19.02                 Consequence of Default.  Upon the occurrence of any Event
of Default, the non-defaulting party may give the defaulting party Notice of
intention to terminate this Agreement (after the expiration of any applicable
grace or cure period provided in Section 19.01), and upon the expiration of
thirty (30) days from the date of such notice, this Agreement shall terminate,
whereupon the non-defaulting party shall be entitled to pursue all of its rights
and remedies, at law or in equity, under this Agreement (including, without
limitation, any indemnity obligations which shall survive termination of this
Agreement) and any other rights and remedies available under Legal Requirements
except as otherwise expressly limited by the terms of Article II. 
Notwithstanding the foregoing, in the event that an Event of Default is
applicable to one or more of the Hotels but not all of the Hotels, such
termination shall only be as to such applicable Hotel(s).

 

ARTICLE XX
WAIVER AND INVALIDITY

 

20.01      Waiver.  The failure of either party to insist upon a strict
performance of any of the terms or provisions of this Agreement or to exercise
any option, right or remedy herein contained, shall not be construed as a waiver
or as a relinquishment for the future of such term, provision, option, right or
remedy, but the same shall continue and remain in full force and effect.  No
waiver by either party of any term or provision hereof shall be deemed to have
been made unless expressed in writing and signed by such party.

 

20.02      Partial Invalidity.  In the event that any portion of this Agreement
shall be declared invalid by order, decree or judgment of a court, this
Agreement shall be construed as if such portion had not been inserted herein
except when such construction would operate as an undue hardship on the Manager
or Lessee or constitute a substantial deviation from the general intent and
purpose of said parties as reflected in this Agreement, in which event it shall
be terminated.

 

25

--------------------------------------------------------------------------------


 

ARTICLE XXI
ASSIGNMENT

 

Subject to the requirements of any Hotel Mortgage, Franchise Agreement, Hotel
Management Agreement, Ground Lease or any of the Leases, neither party shall
assign or transfer (by operation of law or otherwise) or permit the assignment
or transfer of this Agreement without the prior written consent of the other 
(which may be withheld in its sole discretion) and any such prohibited
assignment or transfer shall be null and void; provided, however, that Manager
shall have the right, without such consent, to assign its interest in this
Agreement to any “Manager Affiliate Entity”.  The term “Manager Affiliate
Entity” shall mean any entity controlled directly or indirectly by
(i) Ashford, Inc., (ii) Archie Bennett, Jr. and/or Monty Bennett, (iii) family
partnerships or trusts (the sole members or beneficiaries of which are at all
times lineal descendants of Archie Bennett, Jr. or Monty Bennett (including
step-children) and spouses of any of the foregoing), or (iv) by lineal
descendants of Archie Bennett, Jr. or Monty Bennett (including step-children)
and spouses of any of the foregoing.  For purposes hereof, “controlled” shall
mean (i) the possession, directly or indirectly of a majority of the voting
power and capital stock or ownership interest of such entity, or (ii) the power
to direct or cause the direction of the management and policies of such entity
in the capacity of chief executive officer, president, chairman, or other
similar capacity where they are actively engaged and/or involved in providing
such direction or control and spend a substantial amount of time managing such
entity.  Any such permitted assignee shall be deemed to be the Manager for
purposes of this Agreement provided such assignee assumes all of Manager’s
future obligations under this Agreement pursuant to an assumption agreement
reasonably acceptable to Lessee.  Any and all such assignments, however, shall
at all times be subject to the prior right, title and interest of Lessee with
respect to the Premises.  An assignment by Manager or any permitted assignee of
its interest in this Agreement, shall not relieve Manager or any such permitted
assignee, as the case may be, from their respective obligations under this
Agreement, and shall inure to the benefit of, and be binding upon, their
permitted successors and assigns.  For purposes of this Article XXI any change
in the ownership of the Manager or other event that would cause the Manager to
fail to be a Manager Affiliate Entity (unless controlled by Ashford, Inc. or its
successors and assigns) shall be deemed to be a transfer of this Agreement,
prohibited by this Article XXI unless first consented to in writing by Lessee.

 

ARTICLE XXII
NOTICES

 

All notices, demands, elections, or other communications that any party this
Agreement may desire or be required to be given hereunder shall be in writing
and shall be given by hand, by depositing the same in the United States mail,
first class, postage prepaid, certified mail, return receipt requested, or by a
recognized overnight courier service providing confirmation of delivery, to the
addresses set forth below, or at such address as may be designated by the
addressee upon written notice to the other party, (herein called “Notice”).

 

To Lessee:                                                              Braemar
TRS Corporation (or its specified designee set forth in an Addendum)
14185 Dallas Parkway, Suite 1100

 

26

--------------------------------------------------------------------------------


 

Dallas, Texas 75254
Attn:  Chief Financial Officer
Fax: (972) 490-9605

 

With a copy to:                                    Braemar Hospitality Limited
Partnership
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn:  General Counsel
Fax: (972) 490-9605

 

To Manager:                                                 Project Management
LLC
14185 Dallas Parkway, Suite 1100
Dallas, Texas  75254
Attn:  Legal Department
Fax:  (972) 490-9605

 

With a copy to:                                    Project Management LLC
14185 Dallas Parkway, Suite 1100
Dallas, Texas  75254
Attn:  Legal Department
Fax: (972) 490-9605

 

To the Landlords:                       c/o Braemar Hospitality Limited
Partnership
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn:  General Counsel
Fax: (972) 490-9605

 

All notices given pursuant to this Article XXII shall be deemed to have been
given (i) if delivered by hand on the date of delivery or on the date that
delivery was refused by the addressee, or (ii) if delivered by certified mail or
by overnight courier, on the date of delivery as established by the return
receipt or courier service confirmation (or the date on which the return receipt
or courier service confirms that acceptance of delivery was refused by the
addressee).

 

ARTICLE XXIII
SUBORDINATION; NON-DISTURBANCE

 

23.01      Subordination.  This Agreement shall be subject and subordinate to
any Hotel Mortgage and Lease, and Manager agrees to enter into a lender-manager
or landlord-manager (as applicable) agreement with respect to each Hotel, which
agreement shall contain reasonable provisions, including, without limitation,
Manager’s acknowledgment that its real estate interest in and to the applicable
Hotel, if any, created by this Agreement is subject and subordinate to the
applicable Hotel Mortgage or Lease, including providing any purchaser of such
Hotel at a foreclosure sale or deed-in-lieu of foreclosure, including the
Holder, with the right to terminate this Agreement with respect to the
applicable Hotel; provided, however, in no event will Manager agree to
subordinate or waive its right to receive fees, reimbursements or

 

27

--------------------------------------------------------------------------------


 

indemnification payments under this Agreement arising prior to termination (but
(a) if this Agreement is terminated by the Holder or such purchaser or Landlord
(or its assignee) with respect to such Hotel, Manager shall not look to the
Holder for payment of such fees, reimbursements or indemnification payments and
Manager’s right to receive such fees, reimbursements or indemnification payments
shall be subordinated to the Holder’s rights and (b) if this Agreement is not
terminated by the Holder or such purchaser with respect to such Hotel, then such
fees, reimbursements or indemnification payments shall be payable by the Holder
or such purchaser).  Notwithstanding the foregoing, Manager shall in no event be
obligated to perform its duties hereunder without payment and/or reasonable
assurance of payment of such fees, reimbursements or indemnification payments.

 

23.02      Non-Disturbance Agreement.  Notwithstanding Section 23.01, Lessee
agrees that, prior to obtaining any Hotel Mortgage or executing any Lease,
Lessee will use its commercially reasonable efforts to obtain from each
prospective Holder or Landlord (as applicable), a Non-Disturbance Agreement
pursuant to which Manager’s rights under this Agreement will not be disturbed as
a result of a default stemming from non-monetary factors which are not defaults
by Manager under Section 19.01 of this Agreement.  If Lessee desires to obtain a
Hotel Mortgage or to execute a Lease, Manager, on written request from Lessee,
shall assist in expediting the preparation of an agreement between the
prospective Holder and/or Landlord and Manager which will implement the
provisions of this Section 23.02.

 

ARTICLE XXIV
OMITTED

 

ARTICLE XXV
INDEMNIFICATION

 

25.01      Manager Indemnity.  Manager shall indemnify and hold Lessee (and
Lessee’s agents, principals, shareholders, partners, members, officers,
directors, attorneys and employees) harmless from and against all liabilities,
losses, claims, damages, costs and expenses (including, but not limited to,
reasonable attorneys’ fees and expenses) which are not covered by insurance
proceeds that may be incurred by or asserted against any such party and that
arise from (a) the fraud, willful misconduct or gross negligence of Manager;
(b) the infringement by Manager on the intellectual property rights of any third
party; (c) knowing or reckless placing, discharge, leakage, use or storage of
hazardous materials on the Premises or in the Hotel by Manager during the Term
of this Agreement as set forth in Section 28.09C; or (d) the breach by Manager
of any provision of this Agreement, including, without limitation, any action
taken by Manager which is beyond the scope of Manager’s authority under this
Agreement, which is not cured within any applicable notice and cure periods. 
Lessee shall promptly provide Manager with written notice of any claim or suit
brought against it by a third party which might result in such indemnification.

 

25.02      Lessee Indemnity.  Except with respect to matters for which Manager
is obligated to provide indemnification pursuant to Section 25.01,  Lessee shall
indemnify and hold Manager (and Manager’s agents, principals, shareholders,
partners, members, officers, directors, attorneys and employees) harmless from
and against all liabilities, losses, claims, damages, costs and

 

28

--------------------------------------------------------------------------------


 

expenses (including, but not limited to, reasonable attorneys’ fees and
expenses) which are not covered by insurance proceeds and that may be incurred
by or asserted against such party and that arise from or in connection with
(a) the performance of Manager’s services under this Agreement; or (b) the
condition or use of the Hotel, to the fullest extent permitted by law, including
without limitation, any injury to person(s) or damage to property or business by
reason of any cause whatsoever in or about the Hotel.  Manager shall promptly
provide Lessee with written Notice of any claim or suit brought against it by a
third party which might result in such indemnification.  THIS INDEMNITY
PROVISION IS INTENDED TO INDEMNIFY MANAGER (i) AGAINST THE CONSEQUENCES OF ITS
OWN NEGLIGENCE OR FAULT WHEN MANAGER IS SOLELY NEGLIGENT OR CONTRIBUTORILY,
PARTIALLY, JOINTLY, COMPARATIVELY OR CONCURRENTLY NEGLIGENT WITH LESSEE OR ANY
OTHER PERSON (BUT IS NOT GROSSLY NEGLIGENT, HAS NOT COMMITTED AN INTENTIONAL ACT
OR MADE INTENTIONAL OMISSION) AND (ii) AGAINST ANY LIABILITY OF MANAGER BASED ON
ANY APPLICABLE DOCTRINE OF STRICT LIABILITY.

 

25.03      Indemnification Procedure.  Any party obligated to indemnify the
other party under this Agreement (the “Indemnifying Party”) shall have the
right, by Notice to the other party, to assume the defense of any claim with
respect to which the other party is entitled to indemnification hereunder.  If
the Indemnifying Party gives such notice, (i) such defense shall be conducted by
counsel selected by the Indemnifying Party and approved by the other party, such
approval not to be unreasonably withheld or delayed (provided, however, that the
other party’s approval shall not be required with respect to counsel designated
by the Indemnifying Party’s insurer); (ii) so long as the Indemnifying Party is
conducting such defense with reasonable diligence, the Indemnifying Party shall
have the right to control said defense and shall not be required to pay the fees
or disbursements of any counsel engaged by the other party for services rendered
after the Indemnifying Party has given the Notice provided for above to the
other party, except if there is a conflict of interest between the parties with
respect to such claim or defense; and (iii) the Indemnifying Party shall have
the right, without the consent of the other party, to settle such claim, but
only provided that such settlement involves only the payment of money, the
Indemnifying Party pays all amounts due in connection with or by reason of such
settlement and, as part thereof, the other party is unconditionally released
from all liability in respect of such claim.  The other party shall have the
right to participate in the defense of such claim being defended by the
Indemnifying Party at the expense of the other party, but the Indemnifying Party
shall have the right to control such defense (other than in the event of a
conflict of interest between the parties with respect to such claim or
defense).  In no event shall (i) the other party settle any claim without the
consent of the Indemnifying Party so long as the Indemnifying Party is
conducting the defense thereof in accordance with this Agreement; or (ii) if a
claim is covered by the Indemnifying Party’s liability insurance, take or omit
to take any action which would cause the insurer not to defend such claim or to
disclaim liability in respect thereof.

 

25.04      Survival.  The provisions of this Article shall survive the
termination of this Agreement with respect to acts, omissions and occurrences
arising during the Term.

 

29

--------------------------------------------------------------------------------


 

ARTICLE XXVI
NEW HOTELS

 

Lessee acknowledges and agrees that any Hotel owned or leased by Lessee or its
designees from any Affiliates of the Partnership (including the Landlords) from
and after the Effective Date may at the election of the parties to the Mutual
Exclusivity Agreement either be subject to the terms and provisions of this
Agreement effective upon execution of an addendum to this Agreement (the
“Addendum”) in the form of Exhibit “A” attached hereto, or pursuant to a
management agreement in form and substance substantially similar to the terms of
this Agreement with either Manager or an Affiliate of Manager; provided that
there does not then exist an uncured Event of Default by Manager under this
Agreement and the independent director approval requirements under the Mutual
Exclusivity Agreement have been satisfied.  Effective upon execution of said
Addendum, all terms and conditions of this Agreement shall be deemed amended to
include and apply to such Hotel(s) as provided in the Addendum.  Notwithstanding
anything to the contrary contained in this Agreement, a Lessee shall have no
liability under this Agreement unless and until Lessee is or hereafter becomes a
New Lessee (as that term is defined in a fully executed Addendum) with respect
to a Hotel.

 

ARTICLE XXVII
GOVERNING; LAW VENUE

 

This Agreement and its interpretation, validity and performance shall be
governed by the laws of the State of Texas without regard to its conflicts of
laws principles.  In the event any court of law of appropriate judicial
authority shall hold or declare that the law of another jurisdiction is
applicable, this Agreement shall remain enforceable under the laws of the
appropriate jurisdiction.  The parties hereto agree that venue for any action in
connection herewith shall be proper in Dallas County, Texas.  Each party hereto
consents to the jurisdiction of any local, state or federal court situated in
any of such locations and waives any objection which it may have pertaining to
improper venue or forum non conveniens to the conduct of any proceeding in any
such court.

 

ARTICLE XXVIII
MISCELLANEOUS

 

28.01      Rights to Make Agreement.  Each party warrants, with respect to
itself, that neither the execution of this Agreement nor the finalization of the
transactions contemplated hereby shall violate any provision of law or judgment,
writ, injunction, order or decree of any court or governmental authority having
jurisdiction over it; result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; or require any consent, vote or approval which has not
been given or taken.  Each party covenants that it has and will continue to have
throughout the term of this Agreement and any extensions thereof, the full right
to enter into this Agreement and perform its obligations hereunder.

 

30

--------------------------------------------------------------------------------


 

28.02      Agency.  Manager’s limited agency established by this Agreement is
coupled with an interest and may not be terminated by Lessee until the
expiration of the Term of this Agreement except as otherwise provided in this
Agreement.

 

28.03      Failure to Perform.  If Manager or Lessee at any time fails to make
any payments as specified or required hereunder or fails to perform any other
act required on its part to be made or performed hereunder without limitation,
then the other party after thirty (30) days’ written notice to the defaulting
party may (but shall not be obligated to) pay any such delinquent amount or
perform any such other act on the defaulting party’s part.  Any sums thus paid
and all costs and expenses incurred in connection with the making of such
payment or the proper performance of any such act, together with interest
thereon at the lesser of (i) the interest rate allowed by the applicable usury
laws or (ii) at the Prime Rate plus three percent (3%), from the date that such
payment is made or such costs and expenses incurred, shall constitute a
liquidated amount to be paid by the defaulting party under this Agreement to the
other party on demand.  For the purposes of this Section 28.03, the term “Prime
Rate” shall mean the “prime rate” as published in the “Money Rates” section of
The Wall Street Journal; however, if such rate is, at any time during the Term
of this Agreement, no longer so published, the term “Prime Rate” shall mean the
average of the prime interest rates which are announced, from time to time, by
the three (3) largest banks (by assets) headquartered in the United States which
publish a “prime rate”.

 

28.04      Headings.  Headings of Articles and Sections are inserted only for
convenience and are in no way to be construed as a limitation on the scope of
the particular Articles or Sections to which they refer.

 

28.05      Attorneys’ Fees and Costs.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 

28.06      Entire Agreement.  This Agreement, together with other writings
signed by the parties expressly stated to be supplementary hereto and together
with any instruments to be executed and delivered pursuant to this Agreement,
constitutes the entire agreement between the parties and supersedes all prior
understandings and writings, and may be changed only by a writing signed by the
parties hereto.

 

28.07      Consents.  Whenever the consent or approval of Lessee is required
under the terms of this Agreement, unless otherwise stated to the contrary, such
consent or approval may be granted or withheld by Lessee in its reasonable
discretion.

 

28.08      Omitted.

 

28.09      Environmental Matters.

 

A.                                    For purposes of this Section 28.09,
“hazardous materials” means any substance or material containing one or more of
any of the following: “hazardous material,” “hazardous waste,” “hazardous
substance,” “regulated substance,” “petroleum,” “pollutant,” “contaminant,” or
“asbestos,” as such terms are

 

31

--------------------------------------------------------------------------------


 

defined in any applicable environmental law, in such concentration(s) or
amount(s) as may impose clean-up, removal, monitoring or other responsibility
under any applicable environmental law, or which may present a significant risk
of harm to guests, invitees or employees of the Hotel.

 

B.                                    Regardless of whether or not a given
hazardous material is permitted on the Premises under applicable environmental
law, Manager shall only bring on the Premises such hazardous materials as are
needed in the normal course of performing its obligations under this Agreement.

 

C.                                    In the event of the discovery of hazardous
materials (as such term may be defined in any applicable environmental law) on
the Premises or in the Hotel during the Term of this Agreement, Lessee shall
promptly remove, if required by applicable environmental law, such hazardous
materials, together with all contaminated soil and containers, and shall
otherwise remedy the problem in accordance with all environmental laws (except
to the extent knowingly or recklessly caused by Manager during the Term of this
Agreement, whereupon the responsibility to promptly remove and/or remedy the
environmental problem shall be that of Manager and at Manager’s sole cost and
expense).  All costs and expenses of the compliance with all environmental laws
shall be paid by Lessee from its own funds (except to the extent knowingly or
recklessly caused by Manager during the Term of this Agreement as set forth
herein above).

 

28.10      Equity and Debt Offerings.  Neither Lessee nor Manager (as an
“issuing party”) shall make reference to the other party (the “non-issuing
party”) or any of its Affiliates in any prospectus, private placement
memorandum, offering circular or offering documentation related thereto
(collectively, referred to as the “Prospectus”), issued by the issuing party,
unless the non-issuing party has received a copy of all such references.  In no
event will the non-issuing party be deemed a sponsor of the offering described
in any such Prospectus, nor will it have any responsibility for the Prospectus,
and the Prospectus will so state.  The issuing party shall be entitled to
include in the Prospectus an accurate summary of this Agreement but shall not
include any proprietary mark of the non-issuing party without prior written
consent of the non-issuing party.  The issuing party shall indemnify, defend and
hold the non-issuing party and its Affiliates (and their respective directors,
officers, shareholders, employees and agents) harmless from and against all
loss, costs, liability and damage (including attorneys’ fees and expenses, and
the cost of litigation), arising out of any Prospectus or the offering described
therein, except for any such losses, costs, liability and damage arising from
material misstatements or omissions in a Prospectus based on information
provided in writing by the non-issuing party expressly for inclusion in the
Prospectus.

 

28.11      Estoppel Certificates.  Lessee and Manager will, at any time and from
time to time within fifteen (15) days of the request of the other party or a
Holder, Hotel Management Company or a Franchisor (if so permitted under the
applicable Hotel Management Agreement or Franchise Agreement), or a Landlord (if
so permitted under the applicable Lease), execute, acknowledge, and deliver to
the other party and such Holder, Hotel Management Company, Franchisor or
Landlord, as applicable, a certificate certifying:

 

32

--------------------------------------------------------------------------------


 

A.                                    That the Agreement is unmodified and in
full force and effect (or, if there have been modifications, that the same is in
full force and effect as modified and stating such modifications);

 

B.                                    Whether there are any existing Event(s) of
Default or events which, with the passage of time, would become an Event of
Default, by the other party to the knowledge of the party making such
certification, and specifying the nature of such Event(s) of Default or defaults
or events which, with the passage of time, would become an Event of Default, if
any; and

 

C.                                    Such other matters as may be reasonably
requested.

 

Any such certificates may be relied upon by any party to whom the certificate is
directed.

 

28.12      Confidentiality.  The Manager shall keep confidential all non-public
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information or use any such
information except in furtherance of its duties under this Agreement and as may
be required by any of its lenders or owners (provided said lenders and/or
owners, as applicable agree prior to disclosure to keep such information
confidential as set forth in this subparagraph 28.12), or as may be required by
applicable Legal Requirements or court order, or as may be required under any
Franchise Agreement, Hotel Mortgage, Lease or Ground Lease.

 

28.13      Modification.  Any amendment, supplement or modification of this
Agreement must be in writing signed by both parties hereto.

 

28.14      Counterparts.  This Agreement may be executed in multiple
counterparts, each of which is an original and all of which collectively
constitute one instrument.

 

28.15      Relationship of Lessee and the Partnership.  Other than with respect
to any Hotel in which the Lessee owns the Premises, the Partnership or one of
its subsidiaries owns the Premises of each Hotel and as to each such Hotel, not
owned by the Lessee, the Partnership or one of its subsidiaries is the
Landlord.  Whether or not Lessee owns the Premises, the FF&E as to a Hotel may
be owned by Lessee or by Landlord or portions of the FF&E may be owned by Lessee
and other portions of the FF&E may be owned by Landlord.  Lessee and the
Partnership, on behalf of each Landlord, agree that, as to any Premises and FF&E
owned by a Landlord, Lessee is acting as the agent of Landlord under this
Agreement and all costs and expenses, including but not limited to, the
Management Fee and other costs and expenses payable pursuant to Article VII,
termination fees under Article II, and indemnification pursuant to Article XXV,
incurred by Lessee under this Agreement properly allocable to the Premises and
FF&E owned by Landlord (and not required to be paid by Lessee under a Lease)
shall be paid or reimbursed by the applicable Landlord.  All such costs and
expenses properly allocable to the Premises and FF&E owned by Lessee shall be
paid by Lessee with no right of reimbursement by any Landlord.

 

[Signature Pages to Follow]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, as of the Effective Date.

 

 

LESSEE:

 

 

 

BRAEMAR TRS CORPORATION, a Delaware corporation

 

 

 

By:

/s/ Deric Eubanks

 

 

Deric Eubanks

 

 

President

 

 

 

CHH III TENANT PARENT CORP., a Delaware corporation

 

 

 

 

 

By:

/s/ Deric Eubanks

 

 

Deric Eubanks

 

 

President

 

 

 

RC HOTELS (VIRGIN ISLANDS), INC., a U.S. Virgin Islands corporation

 

 

 

By:

/s/ Christopher Peckham

 

 

Christopher Peckham

 

 

Vice President

 

 

PARTNERSHIP:

 

 

 

BRAEMAR HOSPITALITY LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

By:

Braemar OP General Partner LLC, its

 

 

general partner

 

 

 

 

 

 

By:

/s/ Deric Eubanks

 

 

Deric Eubanks

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MANAGER:

 

 

 

PROJECT MANAGEMENT LLC, a Maryland limited liability company

 

 

 

By:

Remington Holdings, L.P., its managing

 

 

member

 

 

 

 

 

By:

Remington Holdings GP, LLC, its general

 

 

partner

 

 

By:

/s/ Archie Bennett, Jr.

 

Name:

Archie Bennett, Jr.

 

Title:

Member

 

 

 

 

 

By:

/s/ Monty J. Bennett

 

Name:

Monty J. Bennett

 

Title:

Member

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Addendum to Braemar Master Project Management Agreement

 

, 20

 

Project Management LLC
14185 Dallas Parkway, Suite 1100
Dallas, Texas  75254
Attn:

 

Re:                             Project Management of a New Hotel by Project
Management LLC

 

Dear             :

 

Please refer to the Braemar Master Project Management Agreement, dated as of
          , 2018 (the “Project Management Agreement”), among Braemar TRS
Corporation, a Delaware corporation, CHH III Tenant Parent Corp., a Delaware
corporation, and RC Hotels (Virgin Islands), Inc., a U.S. Virgin Islands
corporation (collectively, “Lessee”).  Project Management LLC, a Maryland
limited liability company (“Manager”) and Braemar Hospitality Limited
Partnership, a Delaware limited partnership (“Partnership”).  Capitalized terms
appearing but not defined herein shall have the meanings ascribed to such terms
in the Project Management Agreement.

 

Lessee, through its affiliate,                           , a                  
(“New Lessee”), hereby appoints Manager to manage, coordinate, plan and execute
the capital improvements budget (“Project Management Work”) and Project Related
Services for the                property located at the location set forth on
Exhibit “A” attached to this Addendum (the “New Hotel”), in exchange for payment
by New Lessee of the Project Management Fee and Market Service Fees, all in
accordance with and subject to the terms and conditions of the Project
Management Agreement.

 

In addition:

 

1.                                      The New Hotel shall constitute a “Hotel”
under the Project Management Agreement.  New Lessee shall be a party to the
Project Management Agreement as a “Lessee” and agrees to be bound by all of the
terms and conditions of the Project Management Agreement as “Lessee” thereunder
to the extent same are applicable to the New Hotel.  All other Lessees shall
have no obligations under the Project Management Agreement with respect to the
New Hotel, and New Lessee shall have no obligations under the Project Management
Agreement with respect to any of the other Hotels (other than the New Hotel).

 

2.                                      Manager’s retention by New Lessee to
perform Project Management Work and Project Related Services at the New Hotel
from and after the Effective Date shall be subject to the terms and conditions
of the Project Management Agreement to the same extent as if New Lessee were the
“Lessee” thereunder.

 

[Signature pages to follow]

 

Schedule 1-1

--------------------------------------------------------------------------------


 

Please execute in the space provided for your signature below to evidence your
agreement to the contents of this Addendum.

 

 

Sincerely yours,

 

 

 

LESSEE:

 

 

 

BRAEMAR TRS CORPORATION, a Delaware corporation

 

 

 

By:

 

 

 

Deric Eubanks

 

 

President

 

 

 

CHH III TENANT PARENT CORP., a Delaware corporation

 

 

 

By:

 

 

 

Deric Eubanks

 

 

President

 

 

 

RC HOTELS (VIRGIN ISLANDS), INC., a U.S. Virgin Islands corporation

 

 

 

By:

 

 

 

Christopher Peckham

 

 

Vice President

 

 

 

NEW LESSEE:

 

 

 

                                                  ,
a                                                

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

PARTNERSHIP:

 

 

 

Braemar Hospitality Limited Partnership, a Delaware limited partnership

 

 

 

By:

Braemar OP General Partner LLC

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED

 

 

 

AS OF                    , 20   :

 

 

 

MANAGER:

 

 

 

PROJECT MANAGEMENT LLC, a Maryland limited liability company

 

 

 

By:

Remington Holdings, L.P., its managing member

 

 

 

 

By:

Remington Holdings GP, LLC, its general partner

 

 

 

By:

 

 

Name:

Archie Bennett, Jr.

 

Title:

Member

 

 

 

By:

 

 

Name:

Monty J. Bennett

 

Title:

Member

 

 

3

--------------------------------------------------------------------------------